DETAILED ACTION
Claims 1-9 and 11-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The examiner attempted to contact applicant’s representative, Neil D. Miles, Reg. No. 53,327, on May 6, 2021, and May 13, 2021, and left voice mails both times.  The examiner had wished to discuss further amending the claims in an attempt to move the case to allowance.  No callback was received.

Claim Objections
Claim 1 is objected to because of the following informalities:
By definition, a “sequence” (i.e., a set or order of things that follow each other) of instructions would require more than one instruction.  As such, it is improper to claim “a previous sequence of one or more other load instructions” because there cannot be a previous sequence of just one load.  The examiner recommends rewording as --at least one other previous load instruction--, --one or more other previous load instructions--, or --a previous sequence of other load instructions--.
Claims 11 and 18 are objected to for similar reasons as claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-9, 10-11, 13-14, 17-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jourdan et al., U.S. Patent No. 6,438,673 (as cited by applicant and herein referred to as Jourdan).
Referring to claim 1, Jourdan has taught a load address prediction engine (FIG.1), comprising a load address prediction table (FIG.1, table 120) configured to store a plurality of load address prediction table entries each comprising a predictor tag field (FIG.1, field 122) and a memory address field (FIG.1, field 124), the load address prediction engine configured to:
a) receive a first load instruction (see FIG.1, and note a load IP is received, which is indicative of receiving a load instruction);
b) generate a table index and a predictor tag (see column 3, lines 55-67, column 5, lines 61-67, column 6, lines 57-67, and FIG.1, and note a least significant portion of data 106 is a table index used to index into table 120.  Further, predictor tag 122 is generated for storage in table 120), both based on an identifier and a load path history indicator for the first load instruction (as discussed, the table index is part of data 106.  Further, predictor tag 122 comprises bits of data 106 (column 3, lines 55-67).  Data 106, by name, is a load path history indicator.  As such, both the table index and predictor tag are based on load path history indicator , wherein the load path history indicator comprises an indicator generated from a program counter of a previous sequence of one or more other load instructions that led to the first load instruction (from column 6, lines 57-67, and column 10, line 66, to column 11, line 9, aliasing may occur as a result of storing compressed history information.  Aliasing is when multiple loads map to the same history (a current load maps to a previous load’s history), thereby potentially obtaining incorrect predictions.  When aliasing occurs, a predictor tag includes load path history for some previous load.  As an example, assume execution of the instructions of column 5, lines 22-50, including the same load at IP Y over and over again, thereby creating the link table shown in column 6.  If a subsequent load at IP N then creates an address history 106 of 100,200 (note the addresses accessed by the two different loads may be different despite them sharing the 100,200 portions), it will hit entry 200 (with tag 100) associated with the load at IP Y in the link table.  A such, the predictor tag 122 associated with the load at IP N is actually history related to the load at IP Y, which led to the load at IP N.  Note that data 106, from which an index and tag are derived, is generated from a program counter since a program counter (which stores the LOAD IP) is used to look up the entry storing that data 106.  The claimed program counter of a sequence of one or more loads is simply the inherent program counter in the system used to fetch instructions.  The act of using the program counter as an index into table 100 causes the generation of the data in field 106 to be used to index into table 120.  Alternatively, with the example above, the load at IP Y could be a previous load responsible for generating the history used to predict the load at IP N.  The history of the load at IP Y is generated in response to the ;
c) determine (via comparator 130 in FIG.1) whether the predictor tag is present in a predictor tag field (FIG.1, field 122) of a load address prediction table entry corresponding to the table index of the plurality of load address prediction table entries (basically, when a load is found in table 100, the address history is used to determine if the predictor tag 122 is present.  For instance, in TABLE THREE in column 6, assume 150 is the index and 200 is the tag.  Entry 150 will be looked up in the link table, and it is determined whether predictor tag 200 is present); and
d) responsive to determining that the predictor tag is present in the predictor tag field of the load address prediction table entry corresponding to the table index of the plurality of load address prediction table entries, provide a memory address from a memory address field of the load address prediction table entry corresponding to the table index as a predicted memory address for the first load instruction (see FIG.1, address 124, and column 5, lines 1-4.  Thus, the way Jourdan works overall is a load identifier (instruction pointer) Y is obtained.  Based on column 3, lines 49-54, the 10 least significant bits of Y are used to index into (i.e., find a row in) table 100, and the 10 most significant bits of Y are used as a tag to compare against tag 102 of the found row.  If there is a tag match, M bits of the corresponding N-bit load address history 106 are used as a table index into (i.e., find a row in) table 120, and P bits of the N-bit history 106 are used as a predictor tag to compare against tag 122.  If there is a match, predicted address 124 is output.  Because of aliasing, the predictor tag may include load path history as claimed).
Referring to claim 3, Jourdan has taught the load address prediction engine of claim 1, further configured to:
a) determine whether the predicted memory address for the first load instruction is present in a system data cache of a processor (from column 3, lines 27-29, the predicted memory address loads from cache, which inherently requires determining if the address is present in cache);
b) responsive to determining that the predicted memory address for the first load instruction is present in the system data cache of the processor:
b1) retrieve data for the predicted memory address from the system data cache (when the data at the predicted address is in the cache, it will be inherently retrieved); and
b2) provide the retrieved data as a data value prediction to a back-end instruction pipeline of an execution pipeline of the processor (see column 2, lines 23-32; cache access can occur during the front end of the pipeline so that data can be delivered to the back end of the pipeline); and
c) responsive to determining that the predicted memory address for the first load instruction is not present in the system data cache of the processor (from column 1, lines 49-52, the processor will determine if a cache miss occurs, which means the data is not present in the cache):
c1) prefetch data corresponding to the predicted memory address from a system memory of the processor (when a cache miss occurs, a next level of memory is accessed to obtain the data); and
store the prefetched data in the system data cache of the processor (this is inherent in a memory hierarchy.  Most frequently accessed data is stored in faster levels of cache.  Thus, when a cache miss occurs, data is prefetched from a slower system memory and brought into the cache which experienced the miss).
Referring to claim 4, Jourdan has taught the load address prediction engine of claim 3, wherein:
a) each load address prediction table entry of the plurality of load address prediction table entries further comprises a confidence value field (see FIG.1, field 104 and note that the confidence value of the row in table 100 that led to the finding of a second row in table 120 is the confidence value of that second row); and
b) the load address prediction engine is configured to provide the memory address from the memory address field of the load address prediction table entry corresponding to the table index as the predicted memory address for the first load instruction further responsive to the confidence value field of the load address prediction table entry corresponding to the table index exceeding a confidence threshold value field of the load address prediction engine (see column 4, lines 39-50).
Referring to claim 7, Jourdan has taught the load address prediction engine of claim 1, and, under a first interpretation, where “for memory disambiguation” is merely an intended use not imparting any structural limitations onto the claims, has further taught that the engine is configured to provide the memory address from the memory address field of the load address prediction table entry corresponding to the table index as the predicted memory address for the first load instruction to a back-end instruction pipeline of a processor   This is inherent.  The predicted address must be provided to the 
Referring to claim 8, Jourdan has taught the load address prediction engine of claim 1 integrated into an integrated circuit (IC).  See the first sentence of the abstract.  The engine is part of a microprocessor, which is an integrated circuit.
Referring to claim 9, Jourdan has taught the load address prediction engine of claim 1 integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device (since there is inherent communication taking place among the wires in Jourdan, the device is a communication device); a fixed location data unit; a mobile location data unit; a mobile phone; a cellular phone; a smart phone; a tablet; a phablet; a computer (a processor, which Jourdan is directed to, is computer); a portable computer; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; and an automobile.
Claims 11, 13-14, 17-18, and 20-21 are respectively rejected for similar reasons as claims 1, 3-4, 7 (under the first interpretation), 1, and 3-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jourdan.
Referring to claim 2, Jourdan has taught the load address prediction engine of claim 1, but has not taught to generate the table index and the predictor tag based on a branch direction history or a branch path history, or combinations thereof.  Instead, Jourdan teaches generally basing the load address prediction on some branch history (see column 7, lines 1-21).  However, Jourdan further states that, in one embodiment, branch history is stored in the load buffer 100 for an incorrect load prediction, and the next time the same load is to be predicted and the current branch history matches that previously recorded, a prediction will not be made.  One of ordinary skill in the art would recognized that if a prediction is not to be performed based on matching history, then one way of limited finite ways that would have been obvious to try with more than a reasonable expectation of success would be to not generate the table index and predictor tag for lookup in table 120.  That is, if a prediction is not going to be made based on branch history, then why perform extra power-consuming lookup and comparison operations in table 120 for no reason (since the output of that table is not to be used)?  Note that saving power by not performing something that isn’t needed is a known technique in the art and applies here to improve Jourdan in a similar and predictable way.  As a result, in order to avoid performing unnecessary operations, which could save power, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jourdan to generate the table index and the predictor tag based on a branch direction history or a branch path history, or combinations thereof (in other words, the generation of the table index .
Claims 12 and 19 are rejected for similar reasons as claim 2.

Claims 6, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jourdan in view of Mylavarapu, U.S. Patent Application Publication No. 2010/0049912 A1.
Referring to claim 6, Jourdan has taught the load address prediction engine of claim 3, but has not taught wherein: each load address prediction table entry of the plurality of load address prediction table entries further comprises a cache way field; and the load address prediction engine is configured to determine whether the predicted memory address for the first load instruction is present in the system data cache of the processor based on the cache way field of the load address prediction table entry corresponding to the table index of the plurality of load address prediction table entries.  However, Mylavarapu has taught cache way prediction associated with a load address based on a cache way field (FIG.4B, field 328) in order to reduce power consumption by disabling ways that are not predicted to be associated with the load address.  See the abstract.  As a result, to decrease power in cache lookups in Jourdan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jourdan such that each load address prediction table entry of the plurality of load address prediction table entries further comprises a cache way field; and the load address prediction engine is configured to determine whether the predicted memory address for the first load instruction is present in the system data cache of the processor based on the cache way field of the load address prediction table entry corresponding to the table index of the plurality of load address prediction table entries.
Claims 16 and 23 are rejected for similar reasons as claim 6.
Claims 7, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jourdan in view of the examiner’s taking of Official Notice.
Referring to claim 7, Jourdan has taught the load address prediction engine of claim 1, but, under a second interpretation, where memory disambiguation has to be performed, has not taught that the engine is configured to provide the memory address from the memory address field of the load address prediction table entry corresponding to the table index as the predicted memory address for the first load instruction to a back-end instruction pipeline of a processor for memory disambiguation.  However, memory disambiguation is well known and accepted in the art and allows reordering of memory operations to try to achieve a performance increase, but also ensures memory operations are ordered where required.  This requires knowing if a load prediction is correct and thus it must be provided to later point in the pipeline so that it can be compared to the actual load address.  As a result, to speed up memory execution but also ensure correctness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jourdan such that the engine is configured to provide the memory address of the memory address field of the load address prediction table entry corresponding to the table index as the predicted memory address for the first load instruction to a back-end instruction pipeline of a processor for memory disambiguation.
Claims 17 and 24 are rejected for similar reasons as claim 7 (under the second interpretation).

Allowable Subject Matter
Claims 5, 15, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner notes that applicant may be able to overcome the current rejection by claiming the hashing aspect (of paragraph [0026] of the specification) involving at least one program counter value corresponding to at least one other previous load instruction and a program counter value corresponding to the first load instruction (as a side note, the examiner believes it is more appropriate to claim a program counter value instead of a program counter, which is simply a piece of hardware).  In Jourdan, the load path history indicator instead comprises bits of memory addresses from which values are loaded. 

Response to Arguments
Applicant argues that Jourdan does not teach the claims as amended.
The examiner respectfully disagrees and believes the claims are still a bit too broad.  As stated in the rejection, a processor inherently includes a program counter.  The program counter is known hardware counter responsible for generating a sequence of instruction pointers.  As there is only one program counter, all instructions share the same program counter, i.e., there is a program counter of all instructions.  Consequently, when a first load is received, the first load’s IP (from the program counter of all instructions, including for a sequence of one or more other previous loads), would be used to generate the first load’s load path history data 106, which is used to index into table 120.  Alternatively, the program counter of a previous load is ultimately 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/David J. Huisman/Primary Examiner, Art Unit 2183